Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 1 TO THE

TERM LOAN AGREEMENT

Dated as of March 12, 2013

AMENDMENT NO. 1 TO THE TERM LOAN AGREEMENT (this “Amendment”) among AVON
PRODUCTS, INC. (“API” or the “Borrower”), the banks, financial institutions and
other institutional lenders parties to the Credit Agreement referred to below
(collectively, the “Banks”) and CITIBANK, N.A., as administrative agent (the
“Administrative Agent”) for the Banks.

PRELIMINARY STATEMENTS:

(1) The Borrower, the Banks and the Administrative Agent have entered into a
Term Loan Agreement, dated as of June 29, 2012, among the Borrower and Citibank,
N.A., as administrative agent, and the various banks from time to time party
thereto (as amended from time to time, the “Credit Agreement”). Capitalized
terms not otherwise defined in this Amendment have the same meanings as
specified in the Credit Agreement.

(2) The Borrower and the Required Banks have agreed to amend the Credit
Agreement as hereinafter set forth.

SECTION 1. Amendments to Credit Agreement

The Credit Agreement is, effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 2, hereby amended
as follows:

(a) Section 1.01(b) is amended by replacing the text “and” with “,” where it
appears immediately before the text “7.02(c)” and by inserting the text “and
7.02(e)” immediately after the text “7.02(d)”.

(b) The following definitions in Section 1.01(c) are amended in full to read as
follows:

“Consolidated EBIT” means, for any period, for API and its Consolidated
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income and without duplication: (i) Consolidated Interest
Expense for such period, (ii) the provision for Federal, State, local and
foreign income taxes payable by API and its Consolidated Subsidiaries for such
period, (iii) extraordinary and other non-cash losses and expenses ((w) other
than in respect of provision for doubtful accounts or provision for
obsolescence, (x) other than in respect of depreciation and amortization
expense, (y) excluding any such non-cash item to the extent that it represents
an accrual



--------------------------------------------------------------------------------

or reserve for potential cash items in any future period, and (z) excluding any
amortization of a prepaid cash item that was paid in a prior period),
(iv) one-time fees, cash charges and other cash expenses, premiums or penalties
incurred in connection with any asset sale, any issuance of equity interests or
any issuance, incurrence or repayment of indebtedness and/or any refinancing
transaction or modification or amendment of any debt instrument (including any
transaction undertaken but not completed) and (v) cash charges and other cash
expenses (including as cash charges and expenses any such non-cash items that
represent an accrual or reserve for potential cash items in a future period),
premiums or penalties incurred in connection with any restructuring or relating
to any legal or regulatory action, settlement, judgment or ruling, in an
aggregate amount not to exceed $400,000,000 for the period from October 1, 2012
until the Maturity Date, provided, that restructuring charges incurred after
December 31, 2014 shall not be included in this clause (v), and minus (b) all
non-cash items increasing Consolidated Net Income for such period (excluding any
such non-cash item to the extent it represents the reversal of an accrual or
reserve for potential cash item in any prior period or is expected to be a cash
item in any future period).

“Consolidated EBITDA” means, for any period, for API and its Consolidated
Subsidiaries, an amount equal to Consolidated Net Income for such period plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income and without duplication: (i) Consolidated Interest Expense for such
period, (ii) the provision for Federal, State, local and foreign income taxes of
API and its Consolidated Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) extraordinary and other non-cash losses and expenses
((x) other than in respect of provision for doubtful accounts or provision for
obsolescence, (y) excluding any such non-cash item to the extent that it
represents an accrual or reserve for potential cash items in any future period,
and (z) excluding any amortization of a prepaid cash item that was paid in a
prior period), (v) one-time fees, cash charges and other cash expenses, premiums
or penalties incurred in connection with any asset sale, any issuance of equity
interests or any issuance, incurrence or repayment of indebtedness and/or any
refinancing transaction or modification or amendment of any debt instrument
(including any transaction undertaken but not completed) and (vi) cash charges
and other cash expenses (including as cash charges and expenses any such
non-cash items that represent an accrual or reserve for potential cash items in
a future period), premiums or penalties incurred in connection with any
restructuring or relating to any legal or regulatory action, settlement,
judgment or ruling in an aggregate amount not to exceed $400,000,000 for the
period from the October 1, 2012 until the Maturity Date, provided, that
restructuring charges incurred after December 31, 2014 shall not be included in
this clause (vi), and minus (b) all non-cash items increasing Consolidated Net
Income for such period (excluding any such non-cash item to the extent it
represents the reversal of an accrual or reserve for potential cash item in any
prior period or is expected to be a cash item in any future period).

“Existing Debt” shall have the meaning provided in Section 7.02(e).

“First Amendment” shall mean Amendment No. 1 to this Agreement, dated as of
March 12, 2013.



--------------------------------------------------------------------------------

“First Amendment Effective Date” shall mean the Amendment Effective Date under,
and as defined in, the First Amendment.

“Interest Coverage Ratio” shall mean, as of any date of determination, the ratio
of (a) Consolidated EBIT to (b) Consolidated Interest Expense (excluding, to the
extent included in interest expense, expenses incurred in connection with any
premiums, consent fees, make-whole payments or other payments made to the
holders of any Debt issued by API under (a) the Note Purchase Agreement dated as
of November 23, 2010 or (b) the 5.625% Notes due March 1, 2014 for purposes of
retiring or amending the terms of such Debt), in each case for the period of
four fiscal quarters ending on such date.

(c) Section 2.06(b) is amended by replacing the text “the incurrence” appearing
therein with the text “each incurrence”.

(d) Section 2.06 is amended by adding the following Section 2.06(c) at the end
thereof:

“(c) Bank Opt-Out. With respect to any prepayment of Loans pursuant to
Section 2.06(a) or (b), but only if API at its option and in its sole discretion
determines to invoke the provisions of this clause (c) with respect to such
prepayment (which it may do by written notice to the Administrative Agent), then
any Bank, at its option, may elect not to accept such prepayment. Upon receipt
by the Administrative Agent of any such prepayment of Loans, the Administrative
Agent shall give written notice to the Banks of the amount available to prepay
the Loans (the “Prepayment Amount”) and the date on which such prepayment shall
be made (the “Opt-Out Prepayment Date”), which date shall be the Domestic
Business Day after the date of such receipt. Any Bank declining such prepayment
(a “Declining Bank”) shall give written notice to the Administrative Agent by
10:00 A.M. (New York City time) on the Opt-Out Prepayment Date. On the Opt-Out
Prepayment Date, (i) an amount equal to that portion of the Prepayment Amount
accepted by the Banks other than the Declining Banks (such Banks being the
“Accepting Banks”) to prepay Loans owing to such Accepting Banks shall be
applied ratably to prepay Loans owing to such Accepting Banks, (ii) any amounts
that would otherwise have been applied to prepay Loans owing to Declining Banks
shall next be applied ratably to prepay Loans owing to the Accepting Banks and
(iii) to the extent any amounts remain after the applications required by
preceding clauses (i) and (ii), such excess amount shall be retained by the
Borrower (and if already paid by it to the Administrative Agent shall be
promptly returned by the Administrative Agent to the Borrower).”

(e) Section 7.01(a)(v) is amended by replacing the text “five days” appearing
therein with the text “five Domestic Business Days”.

(f) Section 7.01(a)(viii) is amended by inserting the text “in any such case”
immediately after the text “Plan or Benefit Arrangement which” where it appears
therein.

(g) Section 7.01(c) is amended by inserting the text “(x)” immediately before
the text “the Borrower or any Subsidiary” where it appears therein and by
inserting the following text at the end thereof “or (y) any such failures,
except to the corporate



--------------------------------------------------------------------------------

existence of the Borrower, which do not have a material adverse effect on the
business, consolidated financial position or consolidated results of operations
of the Borrower and its Consolidated Subsidiaries, considered as a whole”.

(h) Section 7.01(d) is amended by replacing the text “(i) where the necessity of
compliance therewith is contested in good faith by appropriate proceedings or
(ii)” appearing therein with the text “(i) as publicly disclosed by the Borrower
prior to the Effective Date, (ii) where the necessity of compliance therewith is
contested in good faith by appropriate proceedings or (iii)”.

(i) Section 7.02(b)(iv) is amended by inserting the text “(x)” immediately
before the text “existing on any asset” where it appears therein and by
inserting the following text at the end thereof “(y) arising out of the
refinancing, extension, renewal, replacement or refunding or any Debt secured by
any such Lien permitted by the immediately preceding sub-clause (x), provided
that such Debt is not increased and is not secured by any additional assets”.

(j) Section 7.02(d) is amended by replacing the grid at the end thereof with the
following:

 

Fiscal Quarter Ended

   Leverage Ratio  

March 31, 2013

     4.25:1.0   

June 30, 2013

     4.00:1.0   

September 30, 2013

     4.00:1.0   

December 31, 2013

     3.75:1.0   

March 31, 2014

     3.75:1.0   

June 30, 2014

     3.75:1.0   

September 30, 2014

     3.75:1.0   

December 31, 2014 and thereafter

     3.50:1.0   

(k) Section 7.02 is amended by adding the following Section 7.02(e) at the end
thereof:

“(e) Subsidiary Debt. The Borrower will not permit any of its Subsidiaries to
create or suffer to exist, any Debt other than:

(i) Debt owing to API or any other Subsidiary;

(ii) existing Debt outstanding on the Effective Date, and listed on Schedule
7.02(e) (the “Existing Debt”), and any Debt extending the maturity of, or
replacing, refunding, renewing or refinancing, in whole or in part, the Existing
Debt; provided that the principal amount of such Existing Debt shall not be
increased above the principal amount thereof outstanding immediately prior to
such extension, replacement, refunding, renewal or refinancing (except by an
amount equal to any existing commitments utilized thereunder) as a result of or
in connection with such extension, replacement, refunding, renewal or
refinancing;



--------------------------------------------------------------------------------

(iii) guarantees by any Subsidiary in respect of Debt of any other Subsidiary
otherwise permitted under this Section 7.02(e);

(iv) Debt arising under cash management agreements or from customary cash
management services, netting arrangements, automated clearing house transfers,
or the honoring by a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business, so long as such Debt is extinguished within ten (10) Domestic Business
Days of its incurrence;

(v) Debt representing deferred compensation or similar obligations to employees
of incurred in the ordinary course of business;

(vi) Debt in respect of (i) performance bonds, surety bonds, appeal bonds or
customs bonds required in the ordinary course of business or in connection with
the enforcement of rights or claims of any Subsidiary or in connection with
judgments that do not result in an Event of Default and (ii) letters of credit,
bank guarantees, bankers’ acceptances, warehouse receipts or similar instruments
issued or created in the ordinary course of business, including in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other Debt with
respect to reimbursement-type obligations regarding workers compensation claims;

(vii) Debt of ACC so long as its primary activities are of the same general
types as those conducted by ACC on the First Amendment Effective Date; and

(viii) Debt in addition to that permitted above, so long as the aggregate
outstanding principal amount thereof (but as measured only on the date of each
new incurrence of Debt under this clause (viii)) at no time exceeds
$500,000,000.

For purposes of determining compliance with this clause (e), in the event that
an item of proposed Debt meets the criteria of more than one of the categories,
or is entitled to be incurred or outstanding pursuant to more than one clause or
sub-clause of this clause (e), API shall be permitted to classify such item of
Debt on the date of its incurrence, or later reclassify all or a portion of such
item of Debt, in any manner that complies with this clause (e). Any amount
specified in this Agreement or any of the other Credit Documents to be in
Dollars shall also include the equivalent of such amount in any currency other
than Dollars, such equivalent amount to be determined in good faith by the
Borrower based on the most recent available exchange rates published in the Wall
Street Journal or other similar publication at the close of business on the
Domestic Business Day immediately preceding any date of determination thereof;
provided that to the extent that the principal amount of Debt measured against
any basket, covenant, limitation or other test equals not more than 110% of such
basket, covenant, limitation or other test solely as a result of fluctuations in
applicable currency exchange rates, such basket will not be deemed to have been
exceeded solely as a result of such fluctuations in currency exchange rates.”.

(l) A new Schedule 7.02(e) is added therein, which shall read as attached hereto
as Annex A.



--------------------------------------------------------------------------------

SECTION 2. Conditions of Effectiveness

This Amendment shall become effective as of the date first above written (the
“Amendment Effective Date”) when, and only when, each of the following
conditions precedent shall have been satisfied, or waived in writing by the
Required Banks:

(a) Agreements. The Administrative Agent shall have received counterparts of
this Amendment, duly executed and delivered by the Required Banks and the
Borrower (or in the case of any such party as to which an executed counterpart
shall not have been received, the Administrative Agent shall have received, in
form satisfactory to it, telecopy or other written confirmation from such party
of its execution of a counterpart of this Amendment).

(b) Evidence of Incumbency. The Administrative Agent shall have received the
following:

(i) a certificate of the Secretary or Assistant Secretary of API, dated the
Amendment Effective Date, and certifying as to the incumbency and signature of
each officer executing this Amendment or any document delivered in connection
herewith on behalf of the API; and

(ii) a certificate of a Responsible Officer of API as to the incumbency and
signature of the Secretary or Assistant Secretary of API executing the
certificate described in clause (i) above.

SECTION 3. Representations and Warranties of the Borrower

The Borrower represents and warrants as follows:

(a) The representations and warranties of the Borrower set forth in Article 5 of
the Credit Agreement (other than the representations and warranties contained in
Sections 5.01(d)(ii) and 5.01(e)(ii) or any other representations and warranties
that expressly relate to a date certain) are true and correct with the same
effect as though such representations and warranties had been made on the date
hereof.

(b) No Default or Event of Default has occurred and is continuing.

(c) The execution, delivery and performance by the Borrower of this Amendment
are within the corporate powers of the Borrower and have been duly authorized by
all necessary corporate action of the Borrower, require no action by or in
respect of, or filing with, any governmental body, agency or official and do not
contravene in any material respect, or constitute a material default under, any
provision of applicable law or regulation or of the certificate of incorporation
or by-laws (or similar constitutive instruments) of the Borrower or of any
agreement, judgment, injunction, order, decree or other instrument binding upon
the Borrower or result in the creation or imposition of any material Lien on any
asset of the Borrower or any Material Subsidiary.



--------------------------------------------------------------------------------

(d) This Amendment constitutes a valid and binding agreement of the Borrower,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or other similar laws relating
to or affecting creditors’ rights generally, and to general equity principles,
regardless of whether considered in a proceeding in equity or at law.

SECTION 4. Reference to and Effect on the Credit Agreement and the Notes.

(a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes to
“the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.

(b) The Credit Agreement and the Notes, as specifically amended by this
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Bank or the Administrative Agent under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.

SECTION 5. Costs and Expenses

The Borrower agrees to pay promptly all reasonable out-of-pocket costs and
expenses of the Administrative Agent in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and disbursements of one
firm of counsel for the Administrative Agent) in accordance with the terms of
Section 10.03 of the Credit Agreement.

SECTION 6. Execution in Counterparts

This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Amendment by telecopier or other electronic means shall be
effective as delivery of a manually executed counterpart of this Amendment.

SECTION 7. Governing Law

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

AVON PRODUCTS, INC. By  

/s/ Shalabh Gupta

Name:   Shalabh Gupta Title:   Vice President and Treasurer

CITIBANK, N.A.,

as Administrative Agent and as a Bank

By  

/s/ Carolyn Kee

Name:   Carolyn Kee Title:   Vice President SOVEREIGN BANK, N.A. By  

/s/ William Maag

Name:   William Maag Title:   Senior Vice President GOLDMAN SACHS BANK USA By  

/s/ Michelle Latzoni

Name:   Michelle Latzoni Title:   Authorized Signatory COMPASS BANK By  

/s/ Susana Campuzano

Name:   Susana Campuzano Title:   Senior Vice President HSBC BANK USA, NATIONAL
ASSOCIATION By  

/s/ Alan Vitulich

Name:   Alan Vitulich Title:   Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By  

/s/ J. Case Cosgrove

Name:   J. Case Cosgrove Title:   Director THE NORTHERN TRUST COMPANY By  

/s/ Daniel J. Boote

Name:   Daniel J. Boote Title:   Senior Vice President U.S. BANK NATIONAL
ASSOCIATION By  

/s/ Conan Schleicher

Name:   Conan Schleicher Title:   Senior Vice President

BANK OF COMMUNICATIONS CO., LTD.,

NEW YORK BRANCH

By  

/s/ Shelley He

Name:   Shelley He Title:   Deputy General Manager PNC BANK, NATIONAL
ASSOCIATION By  

/s/ Michael A. Richards

Name:   Michael A. Richards Title:   Senior Vice President



--------------------------------------------------------------------------------

Annex A

Schedule 7.02(e): March 12, 20131

 

Avon Cosmetics (Philippines), Inc.

   Philippines [DSB]      75,003,074   

Avon Cosmeticos Ltda.

   Brazil [DSB]      40,816,327   

Avon Products Mfg., Inc.

   Philippines [MFG]      27,050,289   

Avon Operations Polska Sp. z.o.o

   Poland      25,236,593   

Avon Beauty Products India Pvt. Ltd.

   India [DSB]      19,371,252   

Avon Cosmetics (Thailand) Ltd.

   Thailand      15,717,158   

U.K. Direct Selling

   United Kingdom      15,664,793   

Avon Manufacturing (Guangzhou) Ltd.

   China [MFG]      15,505,858   

Avon Cosmetics Manufacturing, S. de R.L., de C.V.

   Mexico [MFG]      15,000,000   

Cosmeticos Avon Sociedad Anonima Comercial E Industrial

   Argentina      13,576,872   

Avon Products (China) Co. Ltd.

   China [DSB]      13,163,797   

Avon Healthcare Products Manufacturing (Guangzhou) Limited

   China [Wellness]      11,388,953   

Cosmeticos Avon S.A.

   Chile      7,979,767  2 

Avon Canada, Inc.

   Canada      4,098,497  2 

Avon Kozmetik Urunleri Sanayi ve Ticaret Anonim Sirketi

   Turkey      2,378,185  2 

Avon EMEA Finance Service Center Spolka

   Poland [FSSC]      2,171,217  2 

Avon Cosmeticos, Lda

   Portugal      1,307,019  2 

Avon Cosmetics (Greece) MEPE

   Greece      1,144,356  2       

 

 

          306,574,006   

 

1) All balances translated at February month end exchange rates

2) Balances as of February 28, 2013